Title: From George Washington to John Hanson, 23 January 1782
From: Washington, George
To: Hanson, John


                  
                     Sir
                     Philada 23d January 1782
                  
                  I do myself the honor to transmit the proceedings of the General Court Martial upon Major General Howe.  In apology for their being sent in so rude a state, I beg leave to observe that it would take some days to make a fair Copy, which would add so much to the detention of the Officers who composed the Court, several of whom have remained in Town at a very considerable expense and much inconvenience—As the Court cannot with propriety be dissolved before the decision of Congress is known, I will take the liberty of requesting their determination as speedily as possible, not only for the reasons above given, but because some of the same Members must sit again upon Colonel Brodheads Court.  I have the honor to be with great Respect Yr Excellencys most obt and humble servt
                  
                     Go: Washington
                     
                  
               